Per Curiam,
It is a mistake to assume, as appears to have been done by' defendant in this case, that property owners, who — by direction of the borough authorities and in obedience to the requirements of an ordinance for that purpose — are engaged in paving and curbing the sidewalk in front of their respective properties, are, in any proper sense, contractors exercising an independent employment over which said authorities have no control. The well recognized principle of Painter v. Pittsburgh, 46 Pa. 213, Reed v. Allegheny City, 79 Pa. 300, and that line of authorities, has no application to such cases. Defendant’s points for charge, recited in the specifications of error, might therefore have been refused. The qualified affirmances of said points, now complained of, were more favorable to the defendant than it was entitled to. Where such improvements are being made, pursuant to ordinance and by direction of the borough authorities, the latter are not thereby relieved from the duty of seeing *79that the street or streets on which the work is being done ar„ kept in a condition that is reasonably safe for public travel. The testimony in'this case was quite sufficient to justify the jury in finding, as they did, that the defendant corporation was negligent in that regard, and therefore liable to the plaintiff for the injury, he sustained in consequence thereof. The large stump, taken out of the sidewalk and rolled into the street several feet outside of the curb, was permitted to lie there ten days or two weeks, without a light or anything to warn travelers at night of its position. This was surely gross neglect of duty on the part of the borough authorities, and it is no excuse to say that in the circumstances they had no power to abate the nuisance.
Judgment affirmed.